Citation Nr: 1032393	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.W., and B.C.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from July 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In July 2010, the Veteran and two witnesses testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The appellant submitted additional written evidence at the 
hearing with a waiver of RO consideration (See Board hearing 
transcript, page 3).

This matter was previously before the Board in May 2010 and was 
remanded for further development.  It has now returned to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated upon audiometric 
evaluation upon entrance into service.

2.  Chronic increase in right ear hearing impairment (to include 
right ear hearing loss disability for VA purposes) was not shown 
in service or within one year of discharge from service.

3.  The competent clinical evidence of record reflects that the 
Veteran's left ear hearing loss was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been. 38 U.S.C.A. 
§§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence to the appellant in December 2007, VA informed 
the appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified the Veteran that 
disability rating and effective date would be assigned, in the 
event of award of the benefit sought, as required by the Court in 
Dingess/Hartman.   

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.



Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veterans service treatment records (STRs), lay statements, 
private and VA examination reports, as well as the Veteran's 
statements in support of his claim, to include his testimony at a 
July 2010 Board hearing.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran contends that he reported for sick 
call due to a hearing loss; however, the Veteran's STRs are 
negative for any complaints of hearing loss, and the Veteran has 
not averred that he was ever treated as an inpatient.  Moreover, 
separate sick call records are not on file at the National 
Personnel Records Center for soldiers serving after 1953.  
Therefore, the Board finds that there are no additional service 
or VA records which are available.

A VA examination and opinion with respect to the issue on appeal 
was obtained in May 2008.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is adequate 
as it is predicated on a full audiometric examination of the 
Veteran, an interview with the Veteran, and a review of his 
claims file.  It considers all of the pertinent evidence of 
record, to include audiometric test results and the statements of 
the Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion, 
with respect to the issue of entitlement to service connection 
for bilateral hearing loss disability has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board notes that, in Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The May 2008 VA examiner noted that the Veteran 
complained of the onset of gradual bilateral hearing loss, worse 
in the right ear, over the years.  He also noted that the Veteran 
reported the situation of greatest difficulty is hearing in rooms 
with groups of people, the television, and the telephone.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

 
Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Right ear

The Veteran avers that he has right ear hearing loss as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability. 

The evidence of record includes May 2008 VA audiological 
evaluation results.  The evaluation revealed that pure tone air 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
55

The word recognition score was 92 percent.  The Board notes that 
the Veteran has current right ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran avers that he was exposed to noise in service from tank 
firing.  The Veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was an "armor intel" specialist, and 
that he served with an armor unit.  Based on his MOS and service 
with an armor unit, the Veteran's exposure to acoustic trauma in 
service is conceded as consistent with the circumstances of his 
service.  38 U.S.C.A. § 1154(a) (West 2002).

The third requirement for service connection is medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  The requirements for service connection for 
hearing loss disability, as defined in 38 C.F.R. § 3.385, need 
not be shown by the results of audiometric testing during a 
claimant's period of active military service in order for service 
connection to be granted.  The Court has held that the regulation 
does not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant 
who seeks to establish service connection for hearing loss 
disability must show, as is required in a claim for service 
connection for any disability, that current hearing loss 
disability is the result of, or chronically aggravated by, an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board finds the third requirement for service connection has 
not been met. 

The Veteran's STRs include a November 1965 pre-induction report 
of medical examination for enlistment purposes.  An audiological 
evaluation revealed that pure tone air thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization (ISO) 
and American National Standards Institute (ANSI) standard, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 30
25
15
--
0

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
Therefore, the Veteran's pre-induction examination report 
reflects abnormal hearing, or a pre-existing hearing loss, in the 
Veteran's right ear.  As such, the presumption of soundness does 
not attach as to right ear hearing ability.

A pre-existing injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2008).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The Veteran's STRs include a November 1967 report of medical 
examination for separation purposes.  VA's policy with regard to 
those audiological examinations which do not specify the standard 
which was used is to presume that service records dated October 
31, 1967 or prior, use ASA standards.  The Board notes that the 
Veteran's separation examination is dated November 13, 1967, and 
should therefore, be presumed to have been reported in ISO/ANSI 
standards.  However, in this case, the Board notes that the 
report reflects a hearing level of -10 at the 2000 Hz level for 
the left ear.  As normal hearing is 0-20 decibels, a level of -10 
would indicate better than normal hearing.  Such a level 
indicates that the ASA standard was most likely used.  In order 
to provide the most favorable reading to the Veteran, the Board 
has considered both the ASA and the ISO/ANSI standards.

The audiological evaluation, as noted, revealed that pure tone 
air thresholds, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
-
10

The audiological evaluation revealed that pure tone air 
thresholds, in decibels, if converted to ISO/ANSI were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
-
15

Regardless of whether the results were reported in ASA or ISO 
standard, they indicate that the Veteran's preexisting hearing 
loss disability did not worsen during service.  The pre-existing 
hearing loss was noted at the 500 and 1000 levels, which do not 
show a worsening.  Although the Veteran's hearing at the 4000 
levels did show a shift between entrance and separation, the 
examiner noted there was no significant threshold shift.  In 
addition, the threshold was still normal upon separation.

As the clinical evidence of record does not reflect that the 
Veteran's pre-existing right ear hearing loss disability 
underwent any clinically significant worsening during service, 
service connection is not warranted.

Left ear

The evidence of record includes May 2008 VA audiological 
evaluation results.  The evaluation revealed that pure tone air 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
45
45
65
60

The word recognition score was 88 percent.  The Board notes that 
the Veteran has current left ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

As noted above, exposure to acoustic trauma is conceded as 
consistent with the circumstances of the Veteran's service.  38 
U.S.C.A. § 1154(a) (West 2002).  Thus, the second element has 
been met.

The Board finds that the third requirement for service connection 
has not been met.  

The Veteran testified at the July 2010 Board hearing that after 
visiting the range in service, he would have difficulty hearing 
the next day, and that he went to the hospital.  He also stated 
that while in basic training, he went to sick call after going to 
the rifle range.  The Veteran's STRs are negative for any 
complaints of, or treatment for, a hearing problem or complaint.  
Nevertheless, in May 2010, a private audiologist considered the 
Veteran's report that he was left with transitory hearing loss 
for up to 24 hours post exposure to tank artillery fire while in 
service.  The examiner opined that "[c]onsidering [the 
Veteran's] history he certainly did experience some acoustic 
trauma resulting in at least temporary acoustic concussions 
during military service.  The extent to which this may be 
contributing to his present hearing loss however is not possible 
to ascertain."  The examiner also noted that it was not possible 
to assign the Veteran's hearing loss to a particular event or 
series of events.

The Veteran's November 1965 pre-induction report of medical 
examination for enlistment purposes indicates that an 
audiological evaluation revealed that pure tone air thresholds, 
in decibels, converted from ASA units to reflect the current 
ISO/ANSI standard, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
10
--
5

The Veteran's November 1967 report of medical examination for 
separation purposes indicates that that an audiological 
evaluation revealed that pure tone air thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
-10
--
10

Thus, indicating normal hearing upon separation.  As noted in the 
opinion above, the Veteran's November 1967 audiological results, 
which indicate better than normal hearing, were completed two 
weeks after the presumed switch from ASA to ISO/ANSI standard.  
The Board finds that the "-10" decibel at the 2000 Hz. level is 
indicative that the ASA standard was still in use. 



The Veteran's results converted from ASA units to reflect the 
current ISO/ANSI standard, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
--
15
 
Such results indicate a shift in the Veteran's reported hearing 
thresholds; however, they are all still within the normal range.  
The May 2008 VA examiner noted that there had been no clinically 
significant shift in hearing ability.  The VA examiner considered 
the Veteran's STRS, the Veteran's reported history of acoustic 
trauma in service, the Veteran's employment for the railroad for 
33 years, in which he performed office work and was exposed to 
trains at times, and the Veteran's report of using hearing 
protection for the last ten years.  The examiner opined that it 
is less likely than not that the Veteran's hearing loss was 
caused by acoustic trauma in service.   

There is no competent credible evidence of record which causally 
relates the Veteran's current left ear hearing loss disability to 
service.  Neither the private examiner, nor the VA examiner, 
causally related the Veteran's current disability to active 
service.  

Although the Veteran contends that his hearing loss is due to 
active service, he has also stated that it came on "gradually" 
and that he did not seek medical treatment until 2007, or 
approximately 40 years after separation from service.  The lapse 
of time between service separation and the earliest documentation 
of current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  While the absence of any corroborating 
medical evidence supporting assertions, in and of itself, does 
not render lay statements incredible, such absence is for 
consideration in determining credibility.  Although the Veteran 
avers that his hearing loss started in service, such an averment 
is considered less than credible when considered with the record 
as a whole, to include the Veteran's November 1967 report of 
medical history in which he denied ear trouble or hearing loss. 

The Board has considered the statements of the Veteran's family 
members, former spouse, and J.F., but finds that they are of no 
probative value.  The Veteran's daughter was not born until 
approximately 8 years after the Veteran separated from service.  
J.F. has dated the Veteran since approximately 2001, or more than 
30 years after separation from service and does not indicate that 
she knew the Veteran prior to service, during service, or in 
close proximity to his service.  The Veteran's son does not 
indicate that he knew the Veteran prior to service, during 
service, or in close proximity to service.  The Veteran's former 
spouse stated that she noticed a difference in the Veteran's 
hearing from the time he left for the service and the time he 
finished his tour of duty.  She stated that she noticed him with 
a loss of hearing problem when he returned.  As noted above, the 
Veteran had a preexisting right ear hearing loss.  Therefore, the 
fact that the Veteran's former spouse noticed a general hearing 
loss is of no probative value, as she does not allege that it was 
solely in the left ear and she has not been shown to be competent 
to differentiate between a pre-existing right ear hearing loss, a 
left ear hearing loss, and the natural progression, if any, of a 
right ear hearing loss.  Moreover, the Board finds that the 
contemporaneous clinical records are more probative than the 
statements of the Veteran's former spouse, and the Veteran, made 
more than 40 years after separation from service.  

Conclusion 

The Board notes that the Veteran may sincerely believe that his 
bilateral hearing loss disability is causally related to active 
service.  However, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


